In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐3494 
GREGORY T. PERRY, 
                                                Petitioner‐Appellant, 

                                  v. 

UNITED STATES OF AMERICA, 
                                                Respondent‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Western Division. 
           No. 15 cv 50220 — Philip G. Reinhard, Judge. 
                     ____________________ 

  ARGUED OCTOBER 24, 2017 — DECIDED DECEMBER 14, 2017
               ____________________ 

   Before  EASTERBROOK,  ROVNER,  and  HAMILTON,  Circuit 
Judges. 
   HAMILTON, Circuit Judge. Eight years into a lengthy prison 
term, petitioner Gregory T. Perry sought to invalidate his 2007 
sentence for a drug offense as unconstitutional. Perry was sen‐
tenced as a career offender under the Sentencing Guidelines. 
Until 2016, the career offender guideline, U.S.S.G. § 4B1.2(a), 
used a definition of a “crime of violence” that included a “re‐
sidual clause” that mirrored the “violent felony” definition in 
2                                                       No. 15‐3494 

the  Armed  Career  Criminal  Act  of  1984,  18  U.S.C. 
§ 924(e)(2)(B).  In  2015,  the  Supreme  Court  struck  down  the 
statutory residual clause as unconstitutionally vague. Johnson 
v. United States, 135 S. Ct. 2551, 2563 (2015). That decision led 
Perry and others to raise similar vagueness challenges to sen‐
tences based on the residual clause in the guidelines. 
     In Beckles v. United States, 137 S. Ct. 886 (2017), however, 
the Supreme Court rejected those challenges to the same def‐
inition in the now‐advisory guidelines. Id. at 890. Advice, the 
Court reasoned, lacks the force of law necessary for unconsti‐
tutional vagueness. Perry recognizes that he was sentenced at 
a  time  when  the  guidelines  were  deemed  advisory  so  that 
Beckles seems to foreclose his vagueness challenge. He argues 
now,  however,  that  the  law  of  this  circuit  did  not  make  the 
guidelines  sufficiently  advisory  in  2007  when  he  was  sen‐
tenced. We reject this argument and affirm the district court’s 
denial of Perry’s motion under 28 U.S.C. § 2255. 
   Perry pled guilty to conspiracy to distribute crack cocaine. 
The district court sentenced him to eighteen years in prison 
and  five  years  of  supervised  release.  In  calculating  the  sen‐
tence,  the  judge  found  that  Perry’s  prior  convictions  for  at‐
tempted murder and attempted armed robbery made him a 
career  offender  under  the  guidelines.  The  judge  imposed  a 
sentence within the applicable guideline range. Perry did not 
appeal his conviction or sentence. 
   A reader might be forgiven for thinking there is not much 
question  about  whether  attempted  murder  and  attempted 
armed  robbery  are  violent  crimes.  Modern  federal  criminal 
law,  however,  makes  the  problem  considerably  more  com‐
plex.  Both  the  statutory  and  guideline  definitions  included 
“elements clauses,” covering crimes that have “as an element 
No. 15‐3494                                                                     3

the  use,  attempted  use,  or  threatened  use  of  physical  force 
against the person of another.” Both definitions also covered 
burglary, arson, extortion, crimes involving the use of explo‐
sives, and crimes that “otherwise involve[] conduct that presents 
a  serious  potential  risk  of  physical  injury  to  another”  18  U.S.C. 
§ 924(e)(2)(B)  (2012);  U.S.S.G.  § 4B1.2(a)  (2006)  (emphasis 
added). The italicized clause in both statute and guideline is 
known as the residual clause. The Supreme Court held in Tay‐
lor  v.  United  States,  495  U.S.  575,  600  (1990),  that  the  Armed 
Career Criminal Act requires courts to use the “categorical ap‐
proach” in classifying a prior offense, meaning that the court 
looks only at the legal definition of the crime and not the ac‐
tual conduct of  the  defendant  in committing it. See  Johnson, 
135 S. Ct. at 2557.  Johnson invalidated the statutory  residual 
clause,  explaining  that  the  Supreme  Court’s  “repeated  at‐
tempts and repeated failures to craft a principled and objec‐
tive standard out of the residual clause confirm its hopeless 
indeterminacy.” 135 S. Ct. at 2558.1  
    The  residual  clause  in  the  Sentencing  Guidelines,  how‐
ever,  survived  a  similar  vagueness  challenge  in  Beckles  v. 
United States, 137 S. Ct. 886 (2017). Despite the identical lan‐
guage, the Court held that “the advisory Guidelines are not 
subject  to  vagueness  challenges  under  the  Due  Process 
Clause.” Id. at 890. After the Court declared the guidelines ad‐
visory in United States v. Booker, 543 U.S. 220 (2005), Beckles ex‐
plained, the guidelines “merely guide the district courts’ dis‐
cretion.” 137  S.  Ct.  at 894. District judges must consider the 

                                                 
      1 In 2016, in the wake of Johnson, the Sentencing Commission issued 

amendment  798  to  eliminate  the  residual  clause  as  part  of  a  substantial 
revision of the definition of “crime of violence” in U.S.S.G. § 4B1.2(a). 
4                                                          No. 15‐3494 

advice from the guidelines, but they are free to reject that ad‐
vice  based  on  the  weight  of  sentencing  factors  in  18  U.S.C. 
§ 3553(a), which include the needs to reflect the seriousness of 
the offense, promote respect for the law, provide just punish‐
ment,  provide  effective  correctional  treatment,  afford  ade‐
quate deterrence to criminal conduct, and protect the public 
from further crimes of the defendant. 18 U.S.C. § 3553(a)(2). 
Before  the  guidelines  took  effect  in  1987,  these  broad  and 
sometimes contradictory principles in the statute were nearly 
all that guided sentencing judges, and the Court had “never 
doubted the authority of a judge to exercise broad discretion 
in imposing a sentence within a statutory range.” Beckles, 137 
S. Ct. at 893, quoting Booker, 543 U.S. at 233. If this “unfettered 
discretion” posed no vagueness problem, then the more dis‐
ciplined  discretion  under  the  guidelines  could  withstand  a 
vagueness challenge. Beckles, 137 S. Ct. at 894. 
     To understand how the Sentencing Guidelines guide dis‐
trict  judges’  discretion,  it  helps  to  revisit  briefly  how  Booker 
changed  sentencing  practices  for  defendants  like  Perry.  In 
Booker,  the  Supreme  Court  declared  the  guidelines  “effec‐
tively advisory.” 543 U.S. at 245. After Booker, district courts 
calculate a sentencing range using the guidelines but are free 
to  impose  sentences  outside  the  applicable  guideline  range, 
and even outside the broader system of the guidelines, based 
on the statutory factors in § 3553(a). In making individual sen‐
tencing  decisions,  a  judge  may  disagree  with  the  policy 
choices of the Sentencing Commission that are reflected in the 
guidelines if the purposes of § 3553(a) would be better served 
by a harsher or more lenient sentence. See Booker, 543 U.S. at 
259–60, 264. 
No. 15‐3494                                                           5

    Since Booker, the Supreme Court has reinforced its decision 
that  the guidelines are advisory, often in response to  circuit 
court decisions that tried to constrain the discretion of district 
courts to impose non‐guideline sentences. See, e.g., Kimbrough 
v. United States, 552 U.S. 85 (2007) (district judges permitted to 
disagree  with  crack  v.  powder  cocaine  disparity);  Gall  v. 
United States, 552 U.S. 38 (2007) (extraordinary circumstances 
are  not  needed  to  justify  non‐guideline  sentence;  appellate 
courts review sentences only for abuse of discretion). 
    To avoid the effects of Booker and Beckles here, Perry argues 
that  two  lines  of  this  circuit’s  precedent  nullified  Booker  in 
practice,  making  the  career  offender  guideline  effectively 
mandatory  and  thus  subject,  in  his  view,  to  his  vagueness 
challenge. We are not persuaded. The argument mischaracter‐
izes  our  precedents  and  our  relationship  with  the  Supreme 
Court in our judicial system. 
    First,  Perry  argues  that  when  he  was  sentenced  in  2007, 
this  circuit  applied  an  erroneous  and  rigid  proportionality 
test that discouraged district judges from sentencing outside 
the guidelines. He suggests that Gall abrogated our decision 
in United States v. Allan Johnson, 427 F.3d 423 (7th Cir. 2005). 
As support, Perry notes that Gall reversed an Eighth Circuit 
decision that quoted our decision in Allan Johnson. The quoted 
passage said that a sentence outside the guideline range must 
be “proportional to the extent of the difference between the 
advisory range and the sentence imposed.” Gall, 552 U.S. at 
45, quoting Allan Johnson, 427 F.3d at 427. Gall forbade appel‐
late  courts  from  applying  any  appellate  rule  “that  requires 
‘extraordinary’ circumstances to justify a sentence outside the 
Guidelines range” or use of “a rigid mathematical formula,” 
or a presumption that a non‐guideline sentence is unreason‐
6                                                     No. 15‐3494 

able. 552 U.S. at 47. Gall instead required appellate courts to 
apply  a  deferential  abuse‐of‐discretion  standard  of  review. 
See id. at 51. 
    Gall  did  not  appreciably  modify  this  circuit’s  approach. 
Gall explained that an appellate court may “apply a presump‐
tion  of  reasonableness”  to  sentences  within  the  guideline 
range and “may consider the extent” of any deviation so long 
as it gives “deference to the district court’s decision” that other 
factors “justify the extent of the variance.” Id. at 51. Further‐
more, the quoted passage from Allan Johnson fits comfortably 
with the comment in Gall: “We find it uncontroversial that a 
major  departure  should  be  supported  by  a  more  significant 
justification than a minor one.” Id. at 50; see also United States 
v. Dean, 414 F.3d 725, 729 (7th Cir. 2005) (imposing no formal 
requirement on a district judge’s explanation but stating that 
“the  farther  the  judge’s  sentence  departs  from  the  guide‐
lines … the  more  compelling  the  justification”).  We  do  not 
find in the Allan Johnson and Dean line of cases any support 
for Perry’s argument that he was sentenced under circuit law 
that  treated  the  guidelines  as  anything  other  than  advisory 
pursuant to Booker.  
    Next, Perry points to a separate line of our cases (decided 
after he was sentenced) that he reads as having prohibited dis‐
trict courts from disagreeing with the policy behind the career 
offender guideline. In United States v. Harris, 536 F.3d 798, 812–
13 (7th Cir. 2008), we said that the reasoning of Kimbrough v. 
United States, 552 U.S. 85 (2007) (sentencing judges may exer‐
cise  discretion  regarding  crack‐powder  cocaine  disparity  in 
guidelines  despite  statutory  basis  for  disparity),  would  not 
extend to the career offender guideline. At the same time, we 
No. 15‐3494                                                           7

warned  in  Harris  against  any  suggestion  that  the  career  of‐
fender guideline “is any less advisory for a district judge than 
the other sentencing guidelines.” Id. at 813. We went further 
in United States v. Welton, 583 F.3d 494 (7th Cir. 2009), holding 
that  “a  district  court  may  not  disagree  specifically  with  the 
statutory disparity embedded” in the career offender guide‐
line while still cautioning that the  career offender  guideline 
remained advisory. Id. at 499. Just five months later, however, 
we overruled Welton and this aspect of Harris in United States 
v. Corner, 598 F.3d 411, 416 (7th Cir. 2010) (en banc), empha‐
sizing that judges were as “free to disagree” with the career 
offender enhancement as with any other guideline. Id. at 416. 
(In  response,  the  Supreme  Court  quickly  vacated  the  judg‐
ment  in  Welton  and  remanded  for  consideration  in  light  of 
Corner.  Welton  v.  United  States,  559  U.S.  1034  (2010).)  Perry’s 
argument based on this line of cases would have us reverse 
time’s arrow by assuming that Harris and  Welton applied to 
him even though he was sentenced before those cases’ short‐
lived rule was announced.  
    Finally, we also conclude that Perry’s argument would fail 
even if he had been sentenced under Welton. No mistaken cir‐
cuit court decision could alter the legal force of Booker. Once 
the Supreme Court declared the guidelines advisory, they re‐
mained  advisory  notwithstanding  some  erroneous  applica‐
tions in the district and circuit courts. Appellate courts cannot 
change constitutional law established by the holdings of the 
Supreme  Court.  Only  the  Court  itself  or  Congress  and  the 
States  employing  the  Article  V  amendment  process  can  do 
that. 
8                                                       No. 15‐3494 

    If  Perry  thought  the  district  judge  erred  by  applying  a 
mandatory enhancement, the path of direct appeal was avail‐
able to him in 2007. The defendants in Harris, Welton, and Cor‐
ner pursued just this path to correct perceived legal errors in 
sentencing. If Perry believed he was sentenced under a man‐
datory guidelines regime contrary to Booker, he could have ap‐
pealed like the defendant in Welton. If he met an appellate er‐
ror  similar  to  Welton,  he  could  have  petitioned  the  court  to 
hear his case en banc like the defendant in Corner or sought a 
writ of certiorari from the Supreme Court like the defendant 
in Kimbrough. 
   Because the guidelines were and remained advisory at the 
time of Perry’s sentencing, his vagueness challenge to the ca‐
reer offender guideline fails as applied at his sentencing. The 
judgment of the district court is 
                                                        AFFIRMED.